PER CURIAM.
This is an appeal from convictions based upon a jury verdict for the unlawful sale of a narcotic drug and the unlawful possession of marijuana and the resultant seven year sentence. This cause has been orally argued before this court, the briefs and the record on appeal have been given careful consideration and appellant, having failed to demonstrate reversible error, abuse of discretion or misapplication of the law by *780the trial judge, the conviction and sentence by the court below for the unlawful sale of a narcotic drug is affirmed.
By a separate order this appeal is being transferred to the Circuit Court of the Eleventh Judicial Circuit for appellate review of the misdemeanor conviction for possession of marijuana.
It is so ordered.